Appeals by the defendant from a (1) judgment of the County Court, Westchester County (Adler, J.), rendered September 13, 2004, convicting him of rape in the first degree (two counts), rape in the third degree, sodomy in the first degree (two counts) and sodomy in the second degree (two counts), upon a jury verdict, and imposing sentence and (2) a resentence of the same court imposed December 9, 2004.
Ordered that the judgment and the resentence are affirmed.
The defendant’s claim that the trial court erred in allowing the People to present expert testimony since it served to bolster the victims’ testimony and to prove the accuracy of the victims’ accounts is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, the trial court providently exercised its discretion in permitting the expert testimony (see People v Carroll, 95 NY2d 375, 387 [2000]; People v Taylor, 75 NY2d 277 [1990]; People v Higgins, 12 AD3d 775 [2004]).
The defendant’s remaining contention is without merit. Schmidt, J.E, Adams, Dillon and Covello, JJ., concur.